Citation Nr: 0936363	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for low back 
disability, to include as secondary to right foot disability.

3.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to right foot disability.

4.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to right foot disability.

5.  Entitlement to service connection for left foot 
disability, to include as secondary to right foot disability.

6.  Entitlement to service connection for bilateral hearing 
loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
with associated symptoms of anxiety and sleeplessness.

9.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.

The Veteran provided testimony at an April 2009 
videoconference hearing before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his August 2009 Board hearing, the Veteran indicated that 
he has received medical treatment at the VA Medical Center in 
Faro, North Dakota, for approximately the past two years.  
Consequently, the Board is on notice that medical treatment 
records likely pertinent to the Veteran's claims are under VA 
control and have not been associated with the claims file.  
The Board finds that the VA records of treatment would be 
useful in adjudication of the Veteran's claims.  See 
38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that VA treatment records are considered to be 
constructively contained in the claims folder, and must be 
obtained before a final decision is rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records 
of VA and non-VA health care providers who 
have treated his claimed psychiatric and 
physical disabilities during the period from 
the date of discharge from service to the 
present.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies, but which have not been 
previously obtained.  The Veteran should 
also be advised that with respect to private 
medical evidence he may alternatively obtain 
the records on his own and submit them to 
the RO.

The records sought must include all records 
of treatment at the VA Medical Center in 
Fargo, North Dakota, from the year 2007 to 
the present.

2.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

